Title: From George Washington to Captain Bartholomew von Heer, 13 April 1779
From: Washington, George
To: Heer, Bartholomew von



Sir
Head Quarters Middle Brook 13th April 1779.

The inclosed to the Board of War is upon the subject of yours of the 8th. You will therefore wait upon them with it.
If your health will not permit you to return to Camp so soon as you expected, you have, agreeable to your request, my permission to remain ten or twelve days beyond the limitation of your furlough. I am &.
